310 F.2d 716
Paul LIGHT and Margaret A. Light, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19598.
United States Court of Appeals Fifth Circuit.
November 28, 1962.

Solomon S. Goldman, New Orleans, La., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Robert N. Anderson, Arthur E. Strout, William A. Geoghegan, Attys., Dept. of Justice, John B. Jones, Jr., Acting Asst. Atty. Gen., Washington, D. C., for respondent.
Before HUTCHESON, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The Petitioner, Paul Light, here referred to as the taxpayer, was transferred by his employer from its office in New Orleans, Louisiana, to its office in Newark, New Jersey. His family remained in New Orleans for nearly four months. During that period he made four trips to New Orleans to visit his family. Before moving his family from New Orleans, the taxpayer occupied a room at a hotel in Newark. By prearrangement, the taxpayer's employer reimbursed him for his travel expenditures and for the cost incurred for meals and rooms in Newark prior to being joined by his family, and for the hotel and meals of himself and his family for the few days between their arrival in Newark and their occupancy of a dwelling at that place. The taxpayer claimed deductions for the amount of the expenditures for which he had been reimbursed. The Commissioner of Internal Revenue disallowed the deductions and its action was sustained by the Tax Court. We are in agreement with the conclusion reached.


2
Expenses for travel, meals and lodging are not deductible unless incurred in connection with the performance of duties as an employee while away from home, and no deduction shall be allowed for personal, living or family expenses. 26 U.S.C.A. (I.R.C.1954) §§ 162, 262. The principles announced in Commissioner v. Flowers, 326 U.S. 465, 66 S.Ct. 250, 90 L.Ed. 203, are controlling here and need not be again stated. The decision of the Tax Court is


3
Affirmed.